              Case 1:19-cr-00291-LAP Document 206
                                              205 Filed 12/22/20 Page 1 of 1


                                    Richard H. Rosenberg
                                              Attorney at Law


     217 Broadway                                                                            Tel: 212-586-3838
        Suite 707                                                                            Fax: 212-962-5037
New York, New York 10007                                                                  richrosenberg@insn.com
                                                                             The request to modify the
                                                                             conditions of pretrial
                                                           December 22, 2020
                                                                             supervision in order to
                                                                             permit the travel
     Hon. Loretta A. Preska
     United States District Judge                                            referenced below is
     United States District Court                                            GRANTED.
     Southern District of New York                                           SO ORDERED.
     500 Pearl Street
     New York, NY 10007                                                         Dated: December 22, 2020
                                                                                       New York, New York
                                    Re: United States v. Adelekan, et al.,
                                        19-CR-291 (LAP)
                                                                                _________________________
     Dear Judge Preska:                                                         LORETTA A. PRESKA,
                                                                                U.S.D.J.
             Defendant Oluwaseun Adelekan, through counsel, respectfully submits this request to
     modify the conditions of his release to permit him to travel first to Gen Burnie, Maryland and
     then to Houston, Texas, from December 22, 2020 to January 3, 2021. Pretrial Services takes no
     position on this request. The Government defers to Pretrial Services.

             The reason for the travel is to visit his sister in Maryland and then to visit to his son’s
     mother, Ms. Gifty Ansah, for the holidays. If permitted, Mr. Adelekan will drive to Maryland
     and then travel by plane to Houston. He will stay with his sister in Maryland and with Ms. Ansah
     at her home in Katy, Texas. If this request is granted, Mr. Adelekan will provide his sister’s
     address to Pretrial Services. He has previously provided the address for Ms. Ansah in Texas.

             Mr. Adelekan traveled to Houston with the Court’s permission in mid-July, mid-August,
     mid-September, and twice in November and returned from those previous trips as promised.
     Pretrial Services informs that Mr. Adelekan is in full compliance with the conditions of his
     release.

             We apologize for the late notice for this request. An email containing travel details for the
     request appears to have been somehow lost in transmission and the miscommunication was not
     realized until this morning. Thank you for your consideration of this request.

                                                           Respectfully,
                                                           ____/s/______
                                                           Richard Rosenberg, Esq.
     Cc:    All counsel (by ECF)
            US Pretrial Services (by email)
            Oluwaseun Adelekan (by email)
